Citation Nr: 1118920	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-33 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for frostbite of the hands and feet.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as a bipolar disorder.

5.  Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E.M. Evans, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1983 to January 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for paranoid schizophrenia, and the claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder to include a bipolar disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An October 1992 rating decision denied entitlement to service connection for an eye disorder, and residuals of frostbite of the hands and feet.  In the absence of a perfected appeal that decision is final.

2.  The evidence submitted since the October 1992 denial, by itself or when considered with the previous evidence of record, does not raise a reasonable possibility of substantiating the claims.

3.  A May 1997 Board decision denied a claim to reopen the issue of entitlement to service connection for a back disorder.  In the absence of an appeal to the United States Court of Appeals for Veterans Claims, that decision is final.  

4.  The evidence submitted since the May 1997 Board denial, by itself or when considered with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1997 Board decision is final.  New and material evidence has not been submitted to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The October 1992 rating decision is final.  New and material evidence has not been submitted to reopen a claim of entitlement to service connection for an eye disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The October 1992 rating decision is final.  New and material evidence has not been submitted to reopen a claim of entitlement to service connection for residuals of frostbite of the hands and feet.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in March 2008 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.  While the dates of the relevant final decision was not provided the appellant was notified of what was needed to reopen the claims of entitlement to service connection for a low back disorder, an eye disorder, and residuals of frostbite of the hands and feet. 
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and the appellant has been afforded a meaningful opportunity to participate in the adjudication of the claim.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.
 
VA did not provide the appellant with an examination in connection with all of his claims, and the Board finds that examinations are not necessary to decide the merits of these claims.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  The threshold for the duty to get an examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
Here, however, the evidence of record is sufficient to decide the claims.  The appellant has submitted private treatment records, however, these do not show that any claimed disability is related to service.  Moreover, there is no competent evidence linking any of the claimed disorders to service.  Thus, there is no requirement that VA provide a compensation examination or obtain an opinion.  Furthermore, the law precludes ordering a VA compensation examination prior to the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4) (2010). 
 
The Board acknowledges that the appellant has been granted supplemental security income by the Social Security Administration.  In contrast to the psychiatric disorder claims which are being remanded, there is no evidence to suggest that Social Security records might be relevant to establishing a relationship between a low back disorder, an eye disorder, and frostbite of the hands and feet and the appellant's active duty service.  It must be recalled that the duty to assist "is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.  In connection with the search for documents, this duty is limited to specifically identified documents that, by their description, would be facially relevant and material to the claim."  Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.").  

The Board has reviewed all the evidence in the appellant's claims file, which includes his written contentions, private medical records, and VA records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Governing Laws and Regulations
 
New and Material Evidence
 
The appellant contends that service connection is warranted for a low back disability, an eye disorder, and residuals of frostbite of the hands and feet.  He argues that while on active duty he was thrown to the floor by his sergeant causing back pain.  He also claims that he was diagnosed with frostbite of the eyes, hands, and feet due to having to camp out in freezing temperatures on a rifle range in Oklahoma during service.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  A Board decision is final in the absence of a timely appeal to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7104 (West 2002).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)
 
VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  Id.

In an October 1992 rating decision entitlement to service connection for an eye disorder, and residuals of frostbite were denied finding that there was no treatment in service for either disorder.  At that time there also was no evidence of an eye disorder.  The July 1995 rating decision also declined to reopen the issue of entitlement to service connection for a low back disorder finding that new and material evidence had not been submitted.  In May 1997 the Board declined to reopen the claim of entitlement to service connection for a back disorder.  With each denial service and postservice treatment records were reviewed.  None of these records provided competent evidence of a link between service and the appellant's claimed disabilities.  

Since the October 1992 rating decision and the May 1997 Board decision, the appellant has submitted current private treatment records that are cumulative of the previous evidence of record.  These records while documenting current treatment for a low back disability, do not provide a relationship for either of those disorder or any of the appellant's other claimed disorder and his military service.  

The evidence submitted since 1992 and 1997 does not contain information that would permit the claims to be granted, either by themselves or in connection with the evidence already of record.  Without new and material evidence, the appellant's service-connection claims cannot be reopened.  Hence, the claims must be denied.  38 U.S.C.A. § 5108. 
 
Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the benefit of the doubt doctrine does not need to be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been submitted to reopen claims of entitlement to service connection for a low back disorder, an eye disorder, and frostbite of the hands and feet.  The petitions to reopen are denied.


REMAND

In April 2008 VA received a photocopy of a March 1985 discharge summary from the Southwestern Virginia Mental Health Institute.  This record quotes the appellant as saying that he was seen by a psychiatrist at Fort Sill, Oklahoma, and ultimately discharged from active duty due to mental unfitness.  Given the fact that no psychiatric treatment records from Fort Sill are currently in the available service treatment record file, the Board finds further development to be in order.  38 C.F.R. § 3.159 (2010).

The record also shows that the appellant is in receipt of Social Security Administration benefits in the form of supplemental security income.  Given the severity of the appellant's mental illness over the years and the fact that Social Security records must be secured if there is "a reasonable possibility exists that the records are relevant to the [V]eteran's claim," Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), further development is in order.  Id.

Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO should contact the appellant and request that he provide the names, addresses and dates of treatment concerning any mental health care received between January 1984 and January 1987.  The appellant should also submit any medical opinion he may have that links any currently diagnosed psychiatric illness to his active duty service.  Thereafter, the RO should attempt to secure any medical records identified by the appellant which are not currently part of the claims folder.  This specifically includes, but is not limited to, contacting the National Personnel Records Center, the Records Management Center, AND Reynolds Army Community Hospital at Fort Sill, Oklahoma in an attempt to obtain any records of inpatient or outpatient mental health treatment or examination during the course of the appellant's active duty service.  The RO should also request the National Personnel Records Center to provide a copy of all administrative records pertaining to the appellant's January 1984entry level status performance and conduct separation.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the appellant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The appellant must then be given an opportunity to respond.

2.  Following the receipt of the additional personnel and service treatment records, the RO should review the claims folder to determine whether there is new and material evidence to reopen the claim of entitlement to service connection for a psychiatric disorder, to include a bipolar disorder.  

3.  If, and only if, new and material evidence has been submitted then the appellant must be afforded a VA examination by a psychiatrist to determine whether the etiology of any diagnosed acquired psychiatric disorder due to service.  The claims folder is to be made available to the examiner to review.  Following the examination and a review of all of the evidence the examiner must address whether it is at least as likely as not, i.e., is there a 50/50 chance, that the appellant has an acquired psychiatric disorder due to service.  In addressing this question the examiner must opine whether the events which led to the appellant's entry level separation were the prodromal signs and symptoms of any currently diagnosed psychiatric disorder, particularly in light of the diagnosis of a schizophreniform disorder within 14 months of his separation from active duty.  A complete rationale must be provided for any opinion offered.

In preparing any opinion, the examiner must note the following terms:

*	"It is due to" means 100 percent assurance of relationship.
*	"It is at least as likely as not" means 50 percent or more.
*	"It is not at least as likely as not" means less than a 50 percent chance.
*	"It is not due to" means 100 percent assurance of non relationship.

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed acquired psychiatric disorder is unknowable.

4.  The appellant is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

6.  Thereafter, the RO should readjudicate the remaining claims.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


